                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 8:21-cv-00397-CJC-MAR                                                 Date: July 14, 2021
Title:       Sean Joseph Scanlan v. Marcus Pollard

Present: The Honorable: MARGO A. ROCCONI, UNITED STATES MAGISTRATE JUDGE


                NARISSA ESTRADA                                               N/A
                   Deputy Clerk                                     Court Reporter / Recorder

       Attorneys Present for Petitioner:   Attorneys Present for Defendants:
                    N/A                                  N/A
Proceedings: (In Chambers) ORDER TO SHOW CAUSE RE: STATUS REPORT

        Petitioner filed a Petition for Writ of Habeas Corpus by a Person in State Custody. ECF
Docket No. (“Dkt.”) 1. On April 21, 2021, this Court granted Petitioner’s Motion to Stay this
Action pursuant to Rhines v. Weber, 544 U.S. 269 (2005) for Petitioner to exhaust his claims in state
court. Dkt. 10. The Court also instructed Petitioner “to file quarterly status reports with this Court
regarding the status of the state action every 90 days beginning on May 15, 2021.” Id. The Court
also warned Petitioner that “[f]ailure to file timely reports as directed above will result in a
recommendation that this action be dismissed for failure to prosecute and obey Court orders
pursuant to Federal Rule of Civil Procedure 41(b).” Id.

         To date, Petitioner has not filed any status report with the Court.

        Accordingly, Petitioner is ordered to show cause within thirty (30) days of the date of this
Order why the Court should not recommend that this action be dismissed for failure to prosecute
and failure to comply with Court Orders. See Fed. R. Civ. P. 41(b).

        To avoid dismissal, Plaintiff shall provide the Court with a status report regarding the status
of the state action. Status reports should be filed every ninety (90) days even if the status of the
proceedings has not changed since the previous report. Failure to show reasonable diligence in
pursuing the state action may result in dismissal of the action.

IT IS SO ORDERED.

                                                                                                      :
                                                                      Initials of Preparer           ne




CV-90 (03/15)                             Civil Minutes – General                               Page 1 of 1
